This office action is in response to Applicants’ amendments/remarks received January 27, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3-14, 20, 22, 26-27, 30-31, 33-34, 36, 44, 52, 54, 56-57, 60-61 are canceled.  Claims 23-25, 28-29, 32, 35, 37-43, 45-51, 53, 55, 58 are withdrawn.  Claims 1-2, 15-19, 21, 59 are under consideration.

Priority:  This application claims benefit of provisional applications 62/694602, filed July 6, 2018, and 62/624874, filed February 1, 2018.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2, 15-19, 21, 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for producing itaconic acid in a C. necator genetically modified to express cis-aconitate decarboxylase comprising SEQ ID NO: 1, citrate synthase comprising SEQ ID NO: 3 or 5, and aconitate hydratase comprising SEQ ID NO: 8 or 10, does not reasonably provide enablement for a method of producing all compounds involved in the TCA cycle, derivatives thereof, and related compounds thereto, in all organisms comprising any number of modifications in addition to expressing cis-aconitate decarboxylase comprising a polypeptide having at least 90% sequence identity to SEQ ID NO: 1 (or encoded by a nucleic acid sequence having at least 90% sequence identity to SEQ ID NO: 2), citrate synthase comprising a polypeptide having at least 90% sequence identity to SEQ ID NO: 3 or 5 (or encoded by a nucleic acid sequence having at least 90% sequence identity to SEQ ID NO 4, 6, or 7) and aconitate hydratase comprising a polypeptide having at least 90% sequence identity to SEQ ID NO: 8 or 10 (or encoded by a nucleic acid sequence having at least 90% sequence identity to SEQ ID NO: 9 or 11), or functional fragments of said sequences having the activity of cis-aconitate decarboxylase, citrate synthase and aconitate hydratase, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to a process for biosynthesis of compounds involved in the TCA cycle, derivatives thereof and/or compounds related thereto, said process comprising:  obtaining an organism capable of producing compounds involved in the TCA cycle, derivatives thereof and/or compounds related thereto; altering the organism; and producing more compounds involved in the TCA cycle, and/or derivatives thereof and/or compounds related thereto by the 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 1 is drawn to a process for biosynthesis of compounds involved in the TCA cycle, derivatives thereof and/or compounds related thereto, said process comprising:  obtaining an organism capable of producing compounds involved in the TCA cycle, derivatives thereof and/or compounds related thereto; altering the organism to express a cis-aconitate decarboxylase, citrate synthase and aconitate hydratase, wherein the cis-aconitate decarboxylase comprises a polypeptide having at least 90% sequence identity to SEQ ID NO: 1 (or encoded by a nucleic acid sequence having at least 90% sequence identity to SEQ ID NO: 2), citrate synthase comprises a polypeptide having at least 90% sequence identity to SEQ ID NO: 3 or 5 (or encoded by a nucleic acid sequence having at least 90% sequence identity to SEQ ID NO 4, 6, or 7) and aconitate hydratase comprises a polypeptide having at least 90% 
Claim 2 is dependent on claim 1 and recites wherein the organism is C. necator or an organism with properties similar thereto.  While claim 2 recites the organism that is altered is C. necator, it still recites alternatively, an organism with properties similar thereto, which is essentially any organism since the property can be any property at any degree of similarity.
Claim 15 is dependent on claim 1 and recites wherein the organism is further altered to inactive metabolic flow downstream of cis-aconitate.  The claim recites any organism that is altered by a myriad of methods.
Claims 16-19, 21 are dependent on the above claim(s) and recite enzyme(s) and genes that are altered, where the recited enzyme(s) do not require any particular structure and comprise any number of variants and homologues comprising insertions, deletions, and substitutions with any other known amino acid, in addition to any number of further modulations to the organism.
Claim 59 is drawn to a process for biosynthesis of compounds involved in the TCA cycle, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering an organism capable of producing compounds involved in the 
The claims encompass a significantly large genus of engineered organisms comprising any number of modifications in addition to expressing the cis-aconitate decarboxylase, citrate synthase and aconitate hydratase or a polypeptide or fragment thereof having the activity of a cis-aconitate decarboxylase, a citrate synthase and an aconitate hydratase noted above, and further in combination with enzymes or proteins having no particular structure in any 
(B) The nature of the invention:  The nature of the invention is metabolic engineering of a host organism to impart the ability to produce compounds involved in the TCA cycle, and derivatives thereof, and compounds related thereto.  Metabolic engineering approaches and enzymatic catalysis require detailed knowledge of the biochemistry and regulation of the metabolic pathway leading to the compound 	of interest.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of enzymes and/or the genes encoding the enzymes having the recited enzyme activities (including cis-aconitate i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”  

The state of the art was that it should be evident that the product, starting materials, and production process all affect host choice (Keasling p. 1356).  Some of the most important qualities one must consider when choosing a host are whether the desired metabolic pathway exists or can be reconstituted in that host; if the host can survive (and thrive) under the desired process conditions (e.g. ambient verses extremes of temperature, pH, ionic strength, etc.); if the host is genetically stable (both with the introduced pathway and not susceptible to phage attack) (Keasling p. 1357).  Widely used, heterologous hosts include E. coli, S. cerevisiae, Bacillus subtilis, and Streptomyces coelicolor…where each still have recognized disadvantages (see Keasling p. 1357).
Additionally, the lack of suitable vectors and methods for the introduction of exogenous DNA limits the application of metabolic engineering in many important industrial organisms…the stable propagation of cloned genes remains problematic even in well-studied systems (Bailey p. 1673).
Additionally, unanticipated cell responses to a genetic modification may complicate rational practice of the metabolic engineering cycle (Bailey p. 1674).  Introduction of a cloning vector alone may result in a large cascade of metabolic changes, many of which are difficult to anticipate… (Bailey p. 1674).  Even if the genetic manipulation is accomplished in a relatively well-controlled fashion, the regulatory apparatus of the cell at both the gene and protein levels may confound the intended change or even alter cellular activities (Bailey p. 1674).
10 individual strains (Yadav et al. p. 239).  The repertoire of bio-derived products will grow and many new technologies that modulate and control cellular processes will emerge; however, analytical techniques will continue to remain the rate-limiting step in strain engineering…(Yadav et al. p. 240).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.

In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  In view of Applicants’ amendments/remarks, the claims remain unpatentable under 35 U.S.C. 112(a), scope of enablement, for the reasons noted above.  The claims do not appear to be enabled for methods of producing any compound in the TCA cycle, and derivatives thereof, and compounds related thereto in all organisms or cell types.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-17, 21, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20100285546; IDS 05.30.19, previously cited) in view of Harder et al. (2016 Metabolic Engineering 38:  29-37; previously cited), Kurek et al. (US 20170152533; IDS 05.30.19, previously cited) and Crépin et al. (2016 Metabolic Engineering 37:  92-101; previously cited).
Liao et al. disclose genetically modified microorganisms for producing high yields of itaconic acid relative to wild-type microorganisms (at least paragraphs 0002-0006).  Liao et al. disclose in one aspect the genetically modified microorganism comprises a mutated endogenous icd gene that expresses a lower level of isocitrate dehydrogenase and nucleotide sequence encoding a cis-aconitic acid decarboxylase and a method of producing itaconic acid comprising culturing the genetically modified microorganism (at least paragraphs 0003, examples 1-5; instant claims 1, 15-16, 59).  Liao et al. further disclose the modified microorganism comprises additional nucleic acid sequences encoding enzymes, including an enzyme that converts oxaloacetate to citrate (i.e. citrate synthase, 2-methylcitrate synthase, citrate lyase) and an enzyme that converts citrate or isocitrate to cis-aconitic acid (i.e. aconitase, 2-methylcitrate dehydratase) (at least paragraph 0003; instant claims 1, 59).  Liao et al. disclose the “cis-aconitic acid decarboxylase” or “CAD” is selected from A. terreus CAD (at least paragraph 0008, Table 1; instant claim 1, 59).  It is disclosed in the specification that instant SEQ ID NO: 1 is CAD from A. terreus.  Therefore, Liao et al. can be deemed to disclose expressing at least SEQ ID 
Harder et al. disclose metabolic engineering to produce high yields of itaconic acid in microorganisms (p. 29).  Harder et al. disclose expressing citrate synthase (gltA) from Corynebacterium glutamicum in heterologous itaconic acid production (at least p. 30, 32). 
Kurek et al. disclose genetically engineered bacteria that grow on carbon-containing gas, including syngas, producer gas, CO2, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002).  Kurek et al. disclose in some embodiments, the bacteria is C. necator (at least paragraphs 0024, 0026) engineered to synthesize a target biochemical product, where it is disclosed the carbon-based product can be among others, itaconic acid (at least paragraph 0096).  Kurek et al. also disclose in some embodiments, decreasing or attenuating the production of PHAs (polyhydroxyalkanoates).
Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid (TCA) cycle, which includes deletion of phaCAB to decrease PHA (at least Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a compound involved in the TCA cycle, such as itaconic acid, in a microorganism, comprising genetically modifying the microorganism to express the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, wherein the microorganism is C. necator (instant claims 1-2, 15-17, 21, 59).  It would have been further obvious to arrive at the A. terreus CAD (at least paragraph 0008, Table 1), where it is disclosed instant SEQ ID NO: 1 is CAD from A. terreus.  Harder et al. disclose the citrate synthase from Corynebacterium glutamicum can be expressed in heterologous itaconic acid production, where it is disclosed instant SEQ ID NO: 3 is citrate synthase from Corynebacterium glutamicum.  It is disclosed C. necator can fix carbon and be engineered to produce carbon-based products, including itaconic acid (at least Kurek et al.); therefore, one of ordinary skill would have reasonable motivation to express the enzymes involved in itaconic synthesis in C. necator, including aconitate hydratase and 2-methylcitrate dehydratase, where it is disclosed that instant SEQ ID NOS: 8 and 10 are C. necator 2-methylisocitrate dehydratase and aconitate hydratase, respectively.  The motivation to arrive at C. necator is noted above.  Therefore, it would have been obvious to express the 2-methylisocitrate dehydratase and aconitate hydratase enzymes of the C. necator modified to express itaconic acid, in combination with at least A. terreus CAD and Corynebacterium glutamicum citrate synthase.  One of ordinary skill would have a reasonable expectation of success because the enzymes involved in itaconic acids synthesis were known and genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to 
Regarding instant claims 15, 16, 17, Liao et al. disclose disrupting the icd gene the genetically modified microorganism so that it expresses a lower level of isocitrate dehydrogenase (paragraph 0003) and isocitrate decarboxylase; where it is disclosed icd gene exists in various microorganisms and methods of deleting the icd gene are known (at least paragraphs 0011-0012).  Therefore, it would have been obvious to disclose icd genes present in the microorganism, including icd1/2 genes.
Regarding instant claim 21, Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid (TCA) cycle, which includes deletion of phaCAB to decrease PHA (at least Fig. 1).  Therefore, one of ordinary skill would have further motivation to delete the phaCAB gene because the acetyl-CoA would be diverted to the TCA cycle to produce more itaconic acid.

Claims 1, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20100285546; IDS 05.30.19, previously cited) in view of Harder et al. (2016 Metabolic Engineering 38:  29-37; previously cited), Kurek et al. (US 20170152533; IDS 05.30.19, previously cited), Crépin et al. (2016 Metabolic Engineering 37:  92-101; previously cited) and Chen et al. (2016 Appl Microbiol Biotechnol 100:  7541-7548; IDS 04.05.19, previously cited).  The teachings of Liao et al. in view of Harder et al., Kurek et al., and Crépin et al. over at least claim 1 are noted above.

Chen et al. identify an itaconic acid degrading pathway involving three key enzymes, itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) (at least p. 7541-7542).  Chen et al. disclose identifying the genes coding the enzymes in various bacteria (p. 7542).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a compound involved in the TCA cycle, such as itaconic acid, in a microorganism, comprising genetically modifying the microorganism to express the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, wherein the microorganism is modified to decrease degradation of itaconic acid by eliminating the enzymes involved in the itaconic acid degradation pathway, including itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) (instant claims 18-19).  The motivation to do so is given by the prior art.  Liao et al. disclose a method of producing itaconic acid in high yields comprising genetically modifying microorganisms to express enzymes in the itaconic acid pathway, including cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase.  It is disclosed that three key enzymes, itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) are involved in degrading itaconic acid and are found in various bacteria (Chen et al.).  It was known that genetic manipulation of recombinant microorganisms to comprise engineered biosynthetic pathways to produce products of interest by elevated expression of a target enzyme or deletion of a competing pathway enzyme was routine 

Reply:  In view of Applicants’ amendments/remarks, the previous 102(a)(1) and 103 rejections have been withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above.
In this instance, Liao et al. disclose a method of producing itaconic acid in high yields comprising genetically modifying microorganisms to express enzymes in the itaconic acid pathway, including cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase.  Liao et al. disclose the enzymes involved in itaconic synthesis (at least Table 1).  It would have been obvious to arrive at the recited SEQ ID NOS. for the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase because these sequences are known enzymes that are part of the itaconic acid pathway.  See the 103 rejection(s) above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656